Scott, J.
In May, 1900, Mrs. Earner was adjudged to be an incompetent person and one Henry L. Goodwin was appointed committee of her person, and the Farmers’ Eoan & Trust Company, committee of her estate. On February 11, 1902, the incompetent presented a petition to this court asserting that she had completely recovered her mental health and self control, and asked that the law firm of MacFarland, Taylor & Costello, of this city be authorized to represent and act for her in an inquiry into her condition to the end that the court should make such order thereon as, after investigation, might seem to be proper. Thereupon an order was made by a justice of this court authorizing the retainer of the law firm named by the incompetent, and ordering Henry E. Goodwin, committee of the person of the incompetent to show cause why the relief asked for by the petition, affidavits and certificate attached to the order should not be granted. This relief was, in effect, that the committee of the person should be discharged and the incompetent be restored to her personal liberty of action. Upon the return of the order to show cause the committee of the person appeared as he had been directed to do, and undertook .to show cause why the prayer of the petition should not be granted. The court thereupon framed two "questions which were sent to be tried before a jury and were so tried and resulted in a verdict adverse to the incompetent. ■ The' committee appeared on this trial by counsel, and produced witnesses, both lay and expert, as to the alleged recovery of the incompetent. After the rendition of the verdict by the jury habeas corf us proceedings were instituted in another department for the purpose of obtaining the release of the incompetent from the custody of her committee, and said committee of the person appeared and resisted the proceedings. In all these matters the committee incurred large expenses, including a considerable sum for counsel fees. In due course the committee of the person presented a petition to this court for an order directing this payment, from the funds of the incompetent in the hands of the committee of her estate, of a suitable sum to be allowed for the services of counsel and for the disbursements paid or incurred by the committee. Upon this petition an order of reference was made, and the referee has now reported the reasonable value of the services of counsel retained by the committee of the person, and the reasonable amount of his *379expenditures. The present motion is to confirm this report and to direct payment of the sums therein recommended out of the property of the incompetent. The motion is opposed by the attorneys who were designated by the court as those whom she might retain to conduct the proceedings for her release from tutelage, and by the special guardian appointed to represent her by the order which appointed the referee. No objection is made to the reasonableness of the sums reported, but it is insisted that the committee of the person had no authority to retain counsel and incur expense in opposing the release of the incompetent. The authorities are abundant wherein it has been held that an allowance may properly be made out of the estate of an incompetent person, for the compensation of one who, in good faith, sought to secure her release from the restraint imposed by an inquisition, and this although the incompetent could not make a valid contract to pay for such services. Carter v. Beckwith, 128 N. Y. 312; Matter of Larner, 68 App. Div. 320. It is objected that in these and like cases the services had been rendered in behalf of the incompetent while, in the present case, the services for which compensation is sought were hostile to her. This contention rests upon the assumption that every effort to release an incompetent person from restraint is of necessity friendly, and every effort to continue the restraint is unfriendly. This proposition will not stand examination. It may well be that the most cruel and unfriendly thing that could be done to an incompetent would be to free him from all restraint, and the most beneficent and kindly thing, to continue him subject to restraint. The verdict of the jury in the present case would seem to indicate that the best interests of the incompetent required that she should be kept under proper restraint. The principle under which allowances have been mado out of the estates of incompetents undoubtedly is that such persons are wards of the court, and that in order to set the court in motion and properly advise-it with reference to the exercise of its powers, it is necessary that counsel should be retained and proof of facts adduced. It is said, however, that the committee of an incompetent person is merely the agent of the court, without power to impose any expense on the estate of the incompetent without the consent and order of the court. As was said in Matter of Otis, 101 N. Y. 585: “ He (a committee) is a mere bailiff to take *380charge of the property of the lunatic, and to administer it subject to the direction of the court. His possession is that of the court.” I may say in passing that the court did not, in that case, use the following words, which in the brief presented by counsel for the incompetent are included in the quotation as if taken from the opinion. “And, of course, that direction must be obtained in advance of action. A committee' cannot administer out of his own head and ask for authority nunc pro tunc .” It is argued, and I. think with much force that the committee was in fact directed to incur such reasonable expense as might be necessary, to lay before, the court the true facts as to the alleged recovery of the incompetent. This direction is found in the order to show cause which initiated the proceeding and by which the committee was ordered to show cause why the incompetent should not be set' at liberty. The application was in effect that the court should abandon its wardship ovér the person of the incompetent. Before complying with this petition it was the duty of the court to ascertain the facts as to the alleged recovery. To this end the committee, the agent and representative of the court, without any application or request on. his part, was ordered to show cause, if cause there was, why the applicant should not be released. To this order the committee was bound to respond, and it was his duty to take such steps as might be reasonably necessary to lay the exact facts before the court. This necessarily implied the retainer of conhsel, and the production of witnesses. It does not appear that the committee exceeded its duty in this regard. On the contrary, no question is made as to the reasonableness of his expenditures, and the course he pursued seems to have been vindicated by the result. It was equally, in my opinion, his duty to resist the release of the incompetent on habeas corpus. She had been intrusted to his care; his own opinion that she had not recovered had been confirmed by the verdict of a jury, and he certainly would have been subject to censure if he had stood silently by, and permitted the court to act without the advantage of hearing the reason which seemed to argue against' a release. Even if the order to show cause had not contained a direction to the committee to appear in opposition to the application, still this motion should be granted. It is not questioned that the court could in advance have authorized the committee to retain counsel and summon witnesses. What it. *381could thus have authorized in advance it can now approve. The result of the proceeding justified the attitude taken by the committee, the expenses he incurred are found to he reasonable and there is no evidence whatever that he acted in bad faith or otherwise than in what he believed to he for the best interest of his charge. The result is that the motion must he granted.
Motion granted.